                  Case 2:19-cv-12209-CJB-DMD Document 53 Filed 08/16/19 Page 1 of 6
                                                              CLOSED,MOTREF,Transferred_Out_District
                                    U.S. District Court
                         SOUTHERN DISTRICT OF TEXAS (Galveston)
                         CIVIL DOCKET FOR CASE #: 3:19−cv−00181

Knox v. Hornbeck Offshore Services, LLC                    Date Filed: 05/31/2019
Assigned to: Judge George C Hanks, Jr                      Date Terminated: 08/15/2019
Cause: 28:1333 Admiralty                                   Jury Demand: Plaintiff
                                                           Nature of Suit: 360 P.I.: Other
                                                           Jurisdiction: Federal Question
Plaintiff
Carlos Knox                                  represented by Francis I Spagnoletti
                                                            Spagnoletti Co
                                                            401 Louisiana St
                                                            8th Floor
                                                            Houston, TX 77002
                                                            713−653−5600
                                                            Email: fspagnoletti@spaglaw.com
                                                            ATTORNEY TO BE NOTICED

                                                           Eric Jonathan Rhine
                                                           Spagnoletti & Co
                                                           401 Louisiana St
                                                           8th Floor
                                                           Houston, TX 77002
                                                           713−653−5600
                                                           Fax: 713−653−5656
                                                           Email: erhine@spaglaw.com
                                                           ATTORNEY TO BE NOTICED


V.
Defendant
Hornbeck Offshore Services, LLC              represented by Anthony J Staines
                                                            Staines and Eppling APLC
                                                            3500 N Causeway
                                                            Ste. 820
                                                            Metairie, LA 70002
                                                            504−838−0019
                                                            Email: tony@staines−eppling.com
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                           Corey Patrick Parenton
                                                           Staines and Eppling APLC
                                                           3500 N Causeway Blvd.
                                                           Ste. 820
                                                           Metairie, LA 70002
                                                           504−838−0019
                                                           Email: corey@staines−eppling.com
                                                           ATTORNEY TO BE NOTICED
                    Case 2:19-cv-12209-CJB-DMD Document 53 Filed 08/16/19 Page 2 of 6

                                                             James A. Crouch , Jr.
                                                             Staines & Eppling
                                                             3500 N. Causeway Blvd.
                                                             Suite 820
                                                             Metairie, LA 70002
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Jason R. Kenney
                                                             Staines & Eppling
                                                             3500 N. Causeway Blvd.
                                                             Suite 820
                                                             Metairie, LA 70002
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Jessica B. Finley
                                                             Staines & Eppling
                                                             3500 N. Causeway Blvd.
                                                             Suite 820
                                                             Metairie, LA 70002
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED


V.
Garnishee
Seabed Geosolutions (US) Inc.                  represented by Timothy Russell Sutherland
                                                              Sutherland, Attorney & Counselor PLLC
                                                              2929 Allen Parkway
                                                              Suite 200
                                                              Houston, TX 77019
                                                              713−300−1946
                                                              Fax: 832−201−9846
                                                              Email: tim@trsutherlandlaw.com
                                                              LEAD ATTORNEY

Garnishee
Talos Energy Inc.                              represented by Samuel David Davis
                                                              Law Office of Samuel D. Davis, PLLC
                                                              2525 Robinhood St
                                                              #206
                                                              Houston, TX 77005
                                                              713−800−2994
                                                              Email: sdavis@samueldavislaw.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED


 Date Filed         #   Docket Text

 05/31/2019      Ï1
                Case 2:19-cv-12209-CJB-DMD Document 53 Filed 08/16/19 Page 3 of 6
                    COMPLAINT against Hornbeck Offshore Services, LLC (Filing fee $ 400 receipt number
                    0541−22532081) filed by Carlos Knox. (Attachments: # 1 Affidavit, # 2 Civil Cover Sheet)(Rhine,
                    Eric) (Entered: 05/31/2019)

06/03/2019    Ï2    ORDER for Initial Pretrial and Scheduling Conference and Order to Disclose Interested Persons.
                    Initial Conference set for 8/14/2019 at 09:30 AM in 7th Floor Courtroom before Magistrate Judge
                    Andrew M Edison(Signed by Judge George C Hanks, Jr) Parties notified.(agould, 3) (Entered:
                    06/03/2019)

06/03/2019    Ï3    Ex Parte MOTION for Writ of Garnishment by Carlos Knox, filed. Motion Docket Date 6/24/2019.
                    (Attachments: # 1 Proposed Order, # 2 Writ, # 3 Writ, # 4 Writ, # 5 Writ, # 6 Writ, # 7 Writ, # 8
                    Writ, # 9 Writ, # 10 Writ, # 11 Writ, # 12 Writ, # 13 Writ, # 14 Writ, # 15 Writ)(Rhine, Eric)
                    (Entered: 06/03/2019)

06/05/2019    Ï4    Sealed ORDER., filed. (Attachments: # 1 Exhibit A) (ltrevino, 3) (Entered: 06/05/2019)

06/14/2019    Ï5    CERTIFICATE OF INTERESTED PARTIES by Carlos Knox, filed.(Rhine, Eric) (Entered:
                    06/14/2019)

07/03/2019    Ï6    MOTION Admiralty Rule E Motion for Equitable Vacatur, for Damages Due to Wrongful
                    Attachment, and to Transfer and Consolidate by Hornbeck Offshore Services, LLC, filed. Motion
                    Docket Date 7/24/2019. (Attachments: # 1 Memorandum in Support, # 2 Exhibit 1, # 3 Exhibit 2, #
                    4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9,
                    # 11 Exhibit 10, # 12 Exhibit 11, # 13 Exhibit 12, # 14 Exhibit 13, # 15 Exhibit 14, # 16 Exhibit 15,
                    # 17 Exhibit 16, # 18 Exhibit 17, # 19 Exhibit 18, # 20 Exhibit 19, # 21 Exhibit 20, # 22 Exhibit 21,
                    # 23 Exhibit 22, # 24 Proposed Order)(Parenton, Corey) Modified on 8/15/2019 (JessicaVillarreal,
                    3). (Entered: 07/03/2019)

07/03/2019    Ï7    MOTION to Expedite Hearing by Hornbeck Offshore Services, LLC, filed. Motion Docket Date
                    7/24/2019. (Attachments: # 1 Exhibit 1, # 2 Proposed Order)(Parenton, Corey) (Entered:
                    07/03/2019)

07/05/2019    Ï8    NOTICE of Setting as to 7 MOTION to Expedite Hearing. Parties notified. Motion Hearing set for
                    7/11/2019 at 10:00 AM in by telephone before Judge George C Hanks Jr, filed. (SusanGram, 3)
                    (Entered: 07/05/2019)

07/05/2019    Ï9    NOTICE of Setting as to 6 MOTION Admiralty Rule E Motion for Equitable Vacatur, for
                    Damages Due to Wrongful Attachment, and to Transfer and Consolidate. Parties notified. Motion
                    Hearing set for 7/11/2019 at 10:00 AM in by telephone before Judge George C Hanks Jr, filed.
                    (SusanGram, 3) (Entered: 07/05/2019)

07/05/2019   Ï 10   ORDER granting 7 Motion to Expedite.(Signed by Judge George C Hanks, Jr) Parties
                    notified.(SusanGram, 3) (Entered: 07/05/2019)

07/08/2019   Ï 11   CLERKS NOTICE of Cancellation. The Motion Hearing set for 7/11/2019 at 10:00 AM by
                    telephone before Judge George C Hanks Jr. is CANCELLED. Parties notified, filed. (jegonzalez, 3)
                    (Entered: 07/08/2019)

07/08/2019   Ï 12   NOTICE of Referral of Motion to Magistrate Judge Andrew Edison re 6 MOTION Admiralty Rule
                    E Motion for Equitable Vacatur, for Damages Due to Wrongful Attachment, and to Transfer and
                    Consolidate, filed. (jegonzalez, 3) (Entered: 07/08/2019)

07/08/2019   Ï 13   ***DOCKETED IN ERROR*** (Entered: 07/08/2019)

07/08/2019    14    ***DOCKETED IN ERROR*** (Entered: 07/08/2019)

07/08/2019    15    ***DOCKETED IN ERROR*** (Entered: 07/08/2019)
                Case 2:19-cv-12209-CJB-DMD Document 53 Filed 08/16/19 Page 4 of 6
07/08/2019   Ï 16   NOTICE of Setting as to 6 MOTION Admiralty Rule E Motion for Equitable Vacatur, for
                    Damages Due to Wrongful Attachment, and to Transfer and Consolidate. Parties notified. Motion
                    Hearing set for 7/11/2019 at 10:00 AM in by telephone before Magistrate Judge Andrew M Edison,
                    filed. (agould, 3) (Entered: 07/08/2019)

07/08/2019   Ï 17   ORDER. Plaintiff Carlos Knox is ORDERED to file a brief or letter brief outlining his position as
                    to Defendant's request that the Court vacate its Writ of Maritime Attachment and Garnishment
                    under the doctrine of equitable vacatur due by 7/10/2019 at 6:00p.m. At this time, Plaintiff need not
                    submit responsive briefing related Defendant's request to transfer case and award damages. (Signed
                    by Magistrate Judge Andrew M Edison) Parties notified.(agould, 3) (Entered: 07/08/2019)

07/09/2019   Ï 18   ANSWER to 1 Complaint by Seabed Geosolutions (US) Inc., filed.(Sutherland, Timothy) (Entered:
                    07/09/2019)

07/09/2019   Ï 19   MOTION for Jessica B. Finley to Appear Pro Hac Vice by Hornbeck Offshore Services, LLC,
                    filed. Motion Docket Date 7/30/2019. (JessicaVillarreal, 3) (Entered: 07/09/2019)

07/09/2019   Ï 20   MOTION for Anthony J. Staines to Appear Pro Hac Vice by Hornbeck Offshore Services, LLC,
                    filed. Motion Docket Date 7/30/2019. (JessicaVillarreal, 3) (Entered: 07/09/2019)

07/09/2019   Ï 21   MOTION for Jason R. Kenney to Appear Pro Hac Vice by Hornbeck Offshore Services, LLC,
                    filed. Motion Docket Date 7/30/2019. (JessicaVillarreal, 3) (Entered: 07/09/2019)

07/09/2019   Ï 22   MOTION for James A. Crouch Jr. to Appear Pro Hac Vice by Hornbeck Offshore Services, LLC,
                    filed. Motion Docket Date 7/30/2019. (JessicaVillarreal, 3) (Entered: 07/09/2019)

07/09/2019   Ï 23   RETURN of Service Executed as to Fieldwood Energy LLC on 7/1/19 re: Form USM−285,
                    filed.(nortiz, 5) (Entered: 07/10/2019)

07/09/2019   Ï 24   RETURN of Service Executed as to Shell Oil Company on 7/1/19 re: Form USM−285,
                    filed.(nortiz, 5) (Entered: 07/10/2019)

07/09/2019   Ï 25   RETURN of Service Executed as to Oceaneering International, Inc. on 7/1/19 re: Form USM−285,
                    filed.(nortiz, 5) (Entered: 07/10/2019)

07/09/2019   Ï 26   RETURN of Service Executed as to Eni US Operating Co. Inc. on 7/1/19 re: Form USM−285,
                    filed.(nortiz, 5) (Entered: 07/10/2019)

07/09/2019   Ï 27   RETURN of Service Executed as to Delta Subsea, LLC on 7/1/19 re: Form USM−285,
                    filed.(nortiz, 5) (Entered: 07/10/2019)

07/09/2019   Ï 28   RETURN of Service Executed as to Equinor USA E&P Inc. on 7/1/19 re: Form USM−285,
                    filed.(nortiz, 5) (Entered: 07/10/2019)

07/09/2019   Ï 29   RETURN of Service Executed as to W & T Offshore Inc. on 7/1/19 re: Form USM−285,
                    filed.(nortiz, 5) (Entered: 07/10/2019)

07/09/2019   Ï 30   RETURN of Service Executed as to Talos Energy LLC. on 7/1/19 re: Form USM−285,
                    filed.(nortiz, 5) (Entered: 07/10/2019)

07/09/2019   Ï 31   RETURN of Service Executed as to Seabed Geosolutions (US) Inc. on 7/1/19 re: Form USM−285,
                    filed.(nortiz, 5) (Entered: 07/10/2019)

07/09/2019   Ï 32   RETURN of Service Executed as to Helix Energy Solutions Group, Inc. on 7/1/19 re: Form
                    USM−285, filed.(nortiz, 5) (Entered: 07/10/2019)

07/09/2019   Ï 33   RETURN of Service Executed as to Hornbeck Offshore Operators, LLC. on 7/1/19 re: Form
                    USM−285, filed.(nortiz, 5) (Entered: 07/10/2019)
                Case 2:19-cv-12209-CJB-DMD Document 53 Filed 08/16/19 Page 5 of 6
07/10/2019   Ï 34   NOTICE of Appearance by Francis I Spagnoletti on behalf of Carlos Knox, filed. (Rhine, Eric)
                    (Entered: 07/10/2019)

07/10/2019   Ï 35   ORDER granting 20 Motion for Anthony Staines to Appear Pro Hac Vice.(Signed by Judge George
                    C Hanks, Jr) Parties notified.(dwilkerson, 3) (Entered: 07/10/2019)

07/10/2019   Ï 36   ORDER granting 22 Motion for James A. Crouch, Jr. to Appear Pro Hac Vice.(Signed by Judge
                    George C Hanks, Jr) Parties notified.(dwilkerson, 3) (Entered: 07/10/2019)

07/10/2019   Ï 37   ORDER granting 21 Motion for Jason R. Kenney to Appear Pro Hac Vice.(Signed by Judge
                    George C Hanks, Jr) Parties notified.(dwilkerson, 3) (Entered: 07/10/2019)

07/10/2019   Ï 38   ORDER granting 19 Motion for Jessica Finley to Appear Pro Hac Vice.(Signed by Judge George C
                    Hanks, Jr) Parties notified.(dwilkerson, 3) (Entered: 07/10/2019)

07/10/2019   Ï 39   RESPONSE in Opposition to 6 MOTION Admiralty Rule E Motion for Equitable Vacatur, for
                    Damages Due to Wrongful Attachment, and to Transfer and Consolidate, filed by Carlos Knox.
                    (Attachments: # 1 Proposed Order)(Spagnoletti, Francis) (Entered: 07/10/2019)

07/11/2019     Ï    Minute entry for proceedings before Magistrate Judge Andrew M. Edison. Motion hearing held on
                    July 11, 2019. The Court heard arguments on the Motion for Admiralty Rule E Motion for
                    Equitable Vacatur [Dkt. 6]. The Motion is taken under advisement. Defendant will provide the
                    Court with a letter containing citations by 5:00 PM today, July 11, 2019. Plaintiff will provide a
                    letter with citations by 5:00 PM, tomorrow July 12, 2019.Appearances: Frank Spagnoletti and
                    David Toy for the plaintiff; James Crouch and Jason Kenney for defendant Hornbeck Offshore
                    Services, LLC; and Timothy Sutherland for defendant Seabed Geosolutions (US) Inc. (Entered:
                    07/12/2019)

07/15/2019   Ï 40   AO 435 TRANSCRIPT REQUEST by Corey P. Parenton for Transcript of Hearing Motion on
                    7/11/19 before Judge Edison. Expedited (7 days) turnaround requested. Court Reporter/Transcriber:
                    Contract Court Reporter, filed. (Parenton, Corey) ELECTRONICALLY FORWARDED TO
                    EXCEPTIONAL REPORTING SERVICES ON 7/16/2019. Modified on 7/16/2019 (dwilkerson,
                    3). (Entered: 07/15/2019)

07/16/2019   Ï 41   ANSWER to Writ of Garnishment by Talos Energy Inc., filed. (Davis, Samuel) (Entered:
                    07/16/2019)

07/16/2019   Ï 42   Letter by Hornbeck Offshore Services, LLC, filed. (wbostic, 4) (Entered: 07/16/2019)

07/16/2019   Ï 43   ORDER ON EQUITABLE VACATUR entered. Defendant's Motion for Miscellaneous Relief
                    [Dkt. 6] is GRANTED IN PART. Specifically, the Writ of Attachment and Garnishment ordered by
                    this Court on June 5, 2019 [Dkt. 4] is VACATED in its entirety and all property of Hornbeck
                    Offshore Services, LLC is released from any constraint, garnishment, or seizure ordered by the
                    June 5, 2019 Writ of Attachment and Garnishment. The portions of the Motion for Miscellaneous
                    Relief seeking to transfer the case and award damages remain under consideration by the Court.
                    (Signed by Magistrate Judge Andrew M Edison) Parties notified. (wbostic, 4) (Entered:
                    07/16/2019)

07/17/2019   Ï 44   First AMENDED COMPLAINT with Jury Demand against Hornbeck Offshore Services, LLC filed
                    by Carlos Knox.(Rhine, Eric) (Entered: 07/17/2019)

07/23/2019   Ï 45   TRANSCRIPT re: TELEPHONIC MOTION HEARING held on 7/11/19 before Magistrate Judge
                    Andrew M Edison. Court Reporter/Transcriber EXCEPTIONAL REPORTING. Ordering Party
                    COREY P. PARENTON Release of Transcript Restriction set for 10/21/2019., filed. (thudson, )
                    (Entered: 07/23/2019)

07/24/2019   Ï 46   Notice of Filing of Official Transcript as to 45 Transcript,. Party notified, filed. (lusmith, 3)
                    (Entered: 07/24/2019)
                Case 2:19-cv-12209-CJB-DMD Document 53 Filed 08/16/19 Page 6 of 6
07/24/2019   Ï 47   RETURN of Service Executed as to Murphy Oil Corporation on 7/15/19 re: Writ of Attachment,
                    filed.(nortiz, 5) (Entered: 07/24/2019)

07/24/2019   Ï 48   RETURN of Service Executed as to Halliburton Company on 7/9/19 re: Writ of Attachment,
                    filed.(nortiz, 5) (Entered: 07/24/2019)

07/24/2019   Ï 49   RESPONSE to 6 MOTION Admiralty Rule E Motion for Equitable Vacatur, for Damages Due to
                    Wrongful Attachment, and to Transfer and Consolidate filed by Carlos Knox. (Attachments: # 1
                    Proposed Order)(Spagnoletti, Francis) (Entered: 07/24/2019)

07/24/2019   Ï 50   RETURN of Service Executed as to Anadarko Petroleum Corporation on 7/15/19 re: Writ of
                    Attachment, filed.(nortiz, 5) (Entered: 07/24/2019)

07/25/2019   Ï 51   MEMORANDUM AND RECOMMENDATION entered. Defendant's Motion for Miscellaneous
                    Relief (Dkt. 6) should be GRANTED in part and DENIED in part. Specifically, the Court
                    recommends Hornbeck Services's request to transfer be GRANTED, and this case be
                    TRANSFERRED to the Eastern District of Louisiana. The Court also recommends that Hornbeck
                    Services's request for damages due to wrongful attachment be DENIED without prejudice to allow
                    Hornbeck Services to reassert its request in the Eastern District of Louisiana upon completion of
                    the case transfer. Objections to M&R due by 8/8/2019. (Signed by Magistrate Judge Andrew M
                    Edison) Parties notified. (wbostic, 4) (Entered: 07/25/2019)

08/15/2019   Ï 52   ORDER ADOPTING MEMORANDUM AND RECOMMENDATIONS re: 51 Memorandum and
                    Recommendations,, 6 MOTION Admiralty Rule E Motion for Equitable Vacatur, for Damages Due
                    to Wrongful Attachment, and to Transfer and Consolidate,(Signed by Judge George C Hanks, Jr)
                    Parties notified.(JessicaVillarreal, 3) (Entered: 08/15/2019)

08/15/2019     Ï    Interdistrict transfer to Eastern District of Louisiana. Case transferred electronically. Case
                    terminated on 8/15/19, filed. (JessicaVillarreal, 3) (Entered: 08/15/2019)
